SUMMARY ORDER
Linda and Arkady Vaizburd, pro se, appeal the judgment of the district court granting the defendants’ motion to dismiss plaintiffs’ civil rights complaint pursuant to 42 U.S.C. §§ 1983, and 1985. The parties’ familiarity with the facts is assumed.
An independent review of the record, and relevant case law leads us to affirm the district court’s decision to grant the City, DOB and ECB’s motion to dismiss the Vaizburds’ complaint.
*200The district court should permit the plaintiffs to file an amended complaint in this action, alleging the unreasonable search and seizure of their residence on October 24, 2001 (the only viable claim remaining) and naming the proper defendants. While Rule 15(c) limits the circumstances in which an amended complaint relates back to the filing of the original pleading, relation back should not be a concern if the amendment is filed within the time allotted by the statute of limitations, which appears to expire on October 23, 2004.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.